                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                                  5:17-cv-184-FDW

BOBBY RAY GRADY,              )
                              )
                  Plaintiff,  )
                              )
vs.                           )
                              )
SCOTT S. HARRIS,              )                       ORDER
                              )
                  Defendant. )
______________________________)


       THIS MATTER is before the Court on Plaintiff’s “Motion to Compel,” (Doc. No. 17).

       Pro se Plaintiff is a prisoner in the custody of the North Carolina Department of Public

Safety (NCDPS) at the Maury Correctional Institution. Plaintiff filed this action pursuant to the

Federal Tort Claims Act, (Doc. No. 1), and filed an Application to proceed without prepaying the

filing fee (Doc. No. 2). The Court granted the Application and entered an Order establishing a

debt in the amount of the $350 filing fee and directing the correctional facility to transmit monthly

payments until the fee is paid in full. (Doc. No. 9). On November 19, 2020, the Court received a

cashier’s check that satisfied the $350 filing fee. (Doc. No. 15).

       In his “Motion to Compel,” Petitioner asks the Court to vacate the Order establishing a

debt and to reimburse him for any overpayment of the filing fee. Petitioner’s Motion will be

granted.

       IT IS, THEREFORE, ORDERED that:

       1.       Petitioner’s “Motion to Compel,” (Doc. No. 17), is construed as a Motion to vacate

the Order establishing a debt and is GRANTED.




            Case 5:17-cv-00184-FDW Document 19 Filed 04/01/21 Page 1 of 2
       2.       The Order waiving the initial partial filing fee and directing monthly payments from

Plaintiff’s inmate account, (Doc. No. 6), is VACATED.

       3.       The Clerk of Court’s Financial Department is instructed to reimburse Plaintiff for

an overpayment of funds that have been collected for the payment of his filing fee in this case, if

any.

       4.       The Clerk is respectfully instructed to mail a copy of this Order to the Maury

Correctional Institution and to NCDPS Division of Prisons, 4260 Mail Service Center, Raleigh,

NC 27699-4260, so that withdrawals from Plaintiff’s inmate account for this case can be

terminated.

                                          Signed: March 31, 2021




                                                  2


            Case 5:17-cv-00184-FDW Document 19 Filed 04/01/21 Page 2 of 2
